     Case 1:20-cv-00796-AWI-SKO Document 22 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YELLOWCAKE, INC.,                                 Case No. 1:20-cv-00796-AWI-SKO
12                    Plaintiff,                        ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
13             v.
                                                        (Doc. 20)
14    PLATINO RECORDS, INC., et. al.,

15
                          Defendants.
16

17

18            On February 16, 2021, the parties filed a joint stipulation dismissing the action with

19   prejudice. (Doc. 20.) In light of the parties’ stipulation, this action has been terminated, see Fed.

20   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

21   been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     February 17, 2021                                   /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
     Case 1:20-cv-00796-AWI-SKO Document 22 Filed 02/17/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
